DETAILED ACTION
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
In response to applicants’ arguments that the prior art fails to teach a cocklebur, the examiner respectfully disagrees.  The applicant simply claims a cocklebur.  Furthermore, the applicant’s disclosure does not provide a special definition of what cocklebur is. The applicant’s disclosure does make it clear the purpose of the cocklebur is to become entangled.     The pellets (14b with hooks 181; 14c with spines) can be reasonably and broadly construed as cockleburs.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specifics of the cocklebur) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant can simply be more specific as to what about their cocklebur distinguishes it from the prior art.  
In response to applicants’ arguments that in Norris not net is disclosed, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Klien was used to disclose the net.  
Norris teaches that it is known in the art of line capturing devices to provide a cocklebur 62 (or elements 14c/180 in Fig. 13a / 12a respectively); that is configured to become entangled to capture a desired target and wherein the cocklebur is configured on a weight  (Fig. 12b, 13b and 15).   
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Klein such that the net capturing system had a cocklebur, in view of Norris, to obtain the desired result of more securely capturing a target.  
In response to applicant's argument that Norris does not teach the use of entangling with a net, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of Klein and Norris are capable of performing the intended use. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2018/0162530) in view of Norris et al (US 10,852,114) [hereinafter Norris].  
Regarding claims 1, 8 and 14, Klein discloses a flying vehicle 102 (Fig. 2) comprising: a processor 406; a projectile component 505; a net  configured in the projectile component (Fig. 5; Par. 0033); and a computer-readable storage medium 410 storing instructions which, when executed by the processor, cause the processor to perform operations comprising: receiving an identification of a target flying device and firing the net from the projectile component ((via camera system 416 and netting system 414; Fig. 5; see also claim 1: “the processing system comprising logic to: operate the propulsion system to autonomously navigate to a general location of a target UAV in response to information obtained from the positioning system and from the camera system; operate the propulsion system to pursue the target UAV in response to information obtained from the camera system; and deploy the netting system to propel the net at the target UAV”.), 
Klein does not disclose the net comprising a cocklebur wherein the cocklebur is configured to become entangled with the net upon interaction of the net with the target flying device.
Norris teaches that it is known in the art of line capturing devices to provide a cocklebur 62 (or elements 14c/180 in Fig. 13a / 12a respectively); that is configured to become entangled to capture a desired target and wherein the cocklebur is configured on a weight  (Fig. 12b, 13b and 15).   
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Klein such that the net capturing system had a cocklebur, in view of Norris, to obtain the desired result of more securely capturing a target.  
Regarding claim 6, Klein further discloses a weight connected to the net, wherein the projectile component comprises a first receiving cavity that receives the weight in preparation for firing the net (Par. 0021: “The netting system 302 may include one or more canisters with a propellant (e.g., compressed gas, gas generant, spring, electromagnet, etc.) and a net (e.g., net 106 in FIG. 1) stored therein. When the propellant is initiated, the net is propelled outward from the net canister toward a target. The net may include a perimeter or components near or beyond the perimeter that is/are heavier than a remainder of the net. When the netting system 302 is deployed and the net is propelled outward, the net perimeter may expand outward”)
Regarding claim 7, Klein further discloses a tether 108 connecting the net to the flying vehicle (fig. 1).
Allowable Subject Matter
Claims 23-26 are allowed.
Claims 2-5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641